Citation Nr: 1449851	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-12 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of a fracture of the tip of the nasal bone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a Board videoconference hearing in December 2012, and a copy of that transcript is of record. 

Subsequently, the Veteran submitted additional evidence with a waiver of initial RO consideration.  


FINDING OF FACT

The Veteran's sleep apnea is etiologically related to his service connected residuals of a fracture of the tip of the nasal bone.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea, as secondary to residuals of a fracture of the tip of the nasal bone, have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection

Under the theory of secondary service connection, service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310 (2013).  Service connection is also warranted for aggravation of disabilities when there is any increase in severity of a nonservice-connected disease or injury that is not due to the natural progress of the disorder.  Id.  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence, generally medical, establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that his service connected nasal fracture resulted in a deviated septum, which caused his currently diagnosed sleep apnea.  See December 2012 Board hearing transcript.  Service treatment records show that the Veteran was diagnosed with a fractured tip of the nasal bone on September 4, 1991.  Subsequently, he was granted service connection for residuals of a fracture of the tip of the nasal bone.

With regard to the Veteran's sleep apnea, it is noted that initially an April 2007 VA sleep study was normal, and there was no evidence of obstructive sleep apnea syndrome or periodic limb movement disorder.  However, an October 2009 sleep study found that the Veteran had abnormal sleep architecture due to interrupted/fragmented sleep due to respiratory events, and the Veteran was diagnosed with obstructive sleep apnea.  Thus, the element of a current disability has been met.

Turning to the next element, that of a nexus between the current disability and the service-connected disability, the Board notes that the Veteran was afforded a VA examination in July 2010.  In pertinent part, the examiner concluded that sleep apnea was not caused by, or a result of residuals of, a fracture of the tip of the nasal bone.  The examiner explained that the Veteran's prior history of a nasal fracture would not cause sleep apnea syndrome because this anatomic area was not involved in the pathophysiology of sleep apnea.  The examiner concluded that it was likely that the Veteran's elevated Body Mass Index (BMI) was a significant contributor to the onset of sleep apnea, given the normal sleep study in 2007 and the abnormal sleep study two years later when his BMI had increased.  However, the Board finds it significant that the VA examiner failed to address the potential relationship between the in-service fracture and the Veteran's current deviated septum, which impacts his sleep apnea according to Dr. N., the Veteran's private physician.  

The Veteran submitted a private treatment record that shows the Veteran was diagnosed with a deviated nasal septum.  In a March 2011 private statement, Dr. N stated that the Veteran's had a deviated septum, which is a factor in his sleep apnea.  In December 2012 private treatment record, Dr. N further explained that the Veteran's nose was fractured during a field training exercise.  Dr. N also noted that the Veteran's septum was 100 percent deviated on the left side and concluded that it was "more than likely" caused by the fracture he received during the exercise.  Dr. N also concluded that sleep apnea was "most likely" related to this case, because the septum was 100 percent closed on the left side, which caused airway constriction.  

The Board finds that the positive December 2012 private opinion is adequate to support a grant of service connection in this case because it shows the cause-and- effect relationship between the in-service fracture of the nose and the Veteran's sleep apnea, explaining that the fracture also resulted in a deviated septum that in turn constricted the airway.  Moreover, the private opinion is consistent with the July 2010 statement of the Veteran's wife, who reported, in pertinent part, that she noticed that it was after the Veteran first injured his nose when he began experiencing symptoms of snoring very loudly, stopped breathing, gasping for air, and limited sleep from two to four hours a night.  

The benefit of the doubt is resolved in the Veteran's favor, and the Board concludes that service connection for sleep apnea is warranted on secondary basis. 


ORDER

Service connection for sleep apnea as secondary to service-connected residuals of a fracture of the tip of the nasal bone is granted.



_________________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


